                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


EMMANUEL QUENTIN WYLIE,                         2:19-CV-12166-TGB

                  Plaintiff,

                                              ORDER GRANTING
      vs.                                APPLICATION TO PROCEED
                                          IN FORMA PAUPERIS AND
12345 THIRD ST., HIGHLAND                 SUMMARILY DISMISSING
PARK, MI 48203, et al.,                            CASE



                  Defendants.




     On July 24, 2019, Plaintiff filed a Complaint that appears to seek

condemnation of property located at 12345 3rd Street, Highland Park,

Michigan. ECF No. 1. Plaintiff did not pay the filing fee, instead seeking

to proceed in forma pauperis. ECF No. 2. Because the Complaint is
frivolous and fails to state a claim on which relief can be granted, the

Court will GRANT Plaintiff’s application to proceed in forma pauperis

and DISMISS the Complaint.
     When a person seeks to proceed in court without prepayment of fees

(in forma pauperis), the Court must determine whether the action is

“frivolous” or “fails to state a claim upon which relief may be granted.” 28
U.S.C. § 1915(e)(2)(B)(i)-(ii). If so, the Court must dismiss the Complaint.

Id. An action is frivolous if “it lacks an arguable basis either in law or in

fact.” Nietzke v. Williams, 490 U.S. 319, 325 (1990).

     Plaintiff’s Complaint is a nonsensical jumble of irrelevant legal

phrases and citations that appear to be seeking to justify the

condemnation of certain real and personal property by eminent domain.

Eminent domain is “[t]he inherent power of a governmental entity to take

privately owned property . . . and convert it to public use, subject to

reasonable compensation for the taking.” Black’s Law Dictionary,

eminent domain (11th ed. 2019). Plaintiff is not a governmental entity
and alleges no facts sufficient for the Court to conclude that he is acting

with delegated governmental authority.

     Plaintiff’s Complaint has no basis in law or fact. It therefore fails to
state a claim on which relief can be granted and is frivolous. For these

reasons, the Court GRANTS Plaintiff’ application to proceed in forma

pauperis but DISMISSES the Complaint with prejudice.

     IT IS SO ORDERED.

     DATED this 31st day of October, 2019.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
